Citation Nr: 1008119	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  09-23 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral pes planus 
with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from December 30, 1991, to 
February 4, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDING OF FACT

A preexisting bilateral pes planus with plantar fasciitis 
disability was aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus 
with plantar fasciitis have been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

As shown below, the Board finds that a preexisting bilateral 
pes planus with plantar fasciitis disability was aggravated 
by the Veteran's service.

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) found that, when no preexisting condition 
is noted upon entry into service, the Veteran is presumed to 
have been sound upon entry and then the burden falls on the 
government to rebut the presumption of soundness.  The 
Federal Circuit held in Wagner that the correct standard for 
rebutting the presumption of soundness under 38 U.S.C.A. § 
1111 (West 2002) requires that VA shows by clear and 
unmistakable evidence that (1) the Veteran's disability 
existed prior to service, and, (2) that the preexisting 
disability was not aggravated during service.

The Veteran received a medical examination for enlistment 
into service on November 22, 1991.  The examination report 
does not note any foot disability and the examiner noted that 
the Veteran had "Normal Arch."  

The Veteran entered active duty on December 30, 1991.  
Service treatment records reveal that on January 15, 1992, 
the Veteran complained of extreme pain in both feet and that 
she could barely walk.  The assessment was plantar fasciitis 
secondary to pes planus/calcaneus valgus, EPTS (Existed Prior 
to Service).  

The Veteran was put on physical profile on January 15, 1992.  
The profile indicated that the Veteran should not run, march, 
or drill, and that the Veteran should wear tennis shoes.  

A January 23, 1992 medical board report states that the 
Veteran had pes planus and calcaneus valgus, symptomatic with 
plantar fasciitis.  The report states that the Veteran's 
physical disability existed prior to service and that such 
had not been aggravated by service.  

Podiatry examination on January 24, 1992 revealed the Veteran 
to have bilateral plantar fascias which were swollen, warm, 
tender, and with erythema.  The assessment was plantar 
fasciitis.

In this case the Veteran was not shown to have any foot 
disability when examined for entry into service and the 
Veteran asserts that she had no foot disability prior to 
service.  The Board, however, finds that there is clear and 
unmistakable evidence that the Veteran had bilateral foot 
disability prior to service.  This is shown by the inservice 
medical findings that the bilateral foot disability existed 
prior to service.  This is also shown by a February 2009 VA 
medical examiner opinion that the Veteran's bilateral foot 
disability preexisted service.

Nonetheless, in order to rebut the presumption of soundness, 
the evidence must also show, clearly and unmistakably, that 
the Veteran's bilateral foot disability was not aggravated by 
service.  The Board finds that the evidence does not meet 
that standard.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Although the January 23, 1992, medical board report states 
that the Veteran's physical disability had not been 
aggravated by service, the Board disagrees.  In this case the 
service treatment records clearly show that the Veteran's 
bilateral foot disability increased in severity during 
service.  The Veteran went from having no foot complaints to 
having extreme pain in the feet and difficulty walking.  Even 
nine days after she was put on profile, and allowed to wear 
tennis shoes and refrain from any marching or other 
activities that could aggravate her feet, she still had 
active plantar fasciitis with warm, swollen, and tender feet.  
Despite the medical board report, the evidence does not 
clearly and unmistakably show that the foot disability did 
not worsen in service.  

Because the Veteran's bilateral pes planus with plantar 
fasciitis increased in severity during service, and because 
there is no clear and unmistakable evidence that the 
Veteran's preexisting bilateral foot disability was not 
aggravated during service, the Board finds that the Veteran's 
preexisting bilateral pes planus with plantar fasciitis 
disability was permanently aggravated by service.  Because 
the presumption of soundness has not been rebutted, service 
connection for bilateral pes planus with plantar fasciitis is 
warranted.


ORDER

Entitlement to service connection for bilateral pes planus 
with plantar fasciitis is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


